Case 1:16-cv-23017-DPG Document 253 Entered on FLSD Docket 07/29/2019 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT QF FLORIDA

                          CASE NO. 16-CV-23017- GAYLES/OTAZO-REYES

  SOUTHERN ALLIANCE FOR CLEAN ENERCTY,
  TROPICAL AUDUBON SOCIETY,INC.,
  and FRIENDS OF THE EVERGLADES,INC.,

            Plaintiffs,

  v.

  FLORIDA POWER &LIGHT COMPANY,

            Defendant.


       JOINT MOTION TO POSTPONE STATUS CONFERENCE AND EXTEND STAY

            Plaintiffs Southern Alliance for Clean Energy, Tropical Audubon Society, and Friends of

  the everglades, and Defendant Florida Power &Light Company, pursuant to Fed. R. Civ. P.

   16(b)(4) and Local Rule 7.6, respectfully move the Court to postpone the status conference

  currently set for August 8, 2019 by 60-days, and to extend the current stay up to and through the

   date of the rescheduled status conference.

            This is a Clean Water Act case that concerns a permit issued by the Florida Department

   of Environmental Protection ("FDEP") for the Turkey Point Power Plant.                 The FDEP

   periodically issues updated permits for facilities, and for some time has been planning to issue an

   updated permit for the Turkey Point facility.

            The parties reached a tentative settlement in April 2019, which contemplates that the

   FDEP would include certain agreed-upon language when it finalizes an updated permit for the

   facility. At the time of the settlement, the parties expected that the FDEP would issue an updated

   permit within 120 days, and filed a Joint Motion for Stay.(ECF No. 251). The Court granted the



                                                    1
   1 19027181.2
Case 1:16-cv-23017-DPG Document 253 Entered on FLSD Docket 07/29/2019 Page 2 of 2



   motion, stayed the case until August 1, 2019, closed the case for administrative purposes, and set

   a status conference for August 8, 2019. (ECF Nn. 252).

            FDEP has not yet issued an updated permit for the facility, despite the parties' best

   efforts, apparently due to the press of other business. This means that the parties have little to

   report to the Court at the August 8, 2019 status conference. The parties therefore believe it

   would conserve judicial resources to postpone the scheduled status conference by approximately

  60 days, and extend the stay accordingly, to provide additional time for the updated permit to be

   issued. Murchison v. Grand CypNess Hotel CoNp., 13 F.3d 1483, 1486 (11th Cir. 1994)("We

  favor and encourage settlements in order to conserve judicial resources")

            WHEREFORE, the parties respectfully request that the Court postpone the August 8,

  2019 status conference by approximately 60 days, and extend the stay accordingly, to give

   additional time for the settlement to be consummated.

            Respectfully submitted this 29th day of July, 2019.

  /s/James S. Whitlock                             /s/ T. Neal McAlilev
  James M.Porter (Fla. Bar No. 443239)             T. Neal McAliley (Florida Bar No. 172091)
  JAMES M.PORTER,P.A.                              Email: nmcaliley@carltonfields.com
  9350 South Dixie Highway 10th Floor              CARLTON FIELDS,P.A.
  Miami, Florida 33156                             100 S.E. Second Street, Suite 4200
  Tel:(305)671-1345                                Miami, Florida 33131-2113
  Jim@JamesMPorterPA.com                           Tel:(305)530-0050

   Gary A. Davis(N.C. Bar No. 25976)               Peter Cocotos (Florida Bar No. 063479)
  (Pro Hac Vice)                                   Email: peter.cocotos@fpl.com
   James S. Whitlock (N.C. Bar No. 34304)          Joseph Ianno, Jr. (Florida Bar No. 655351)
  (PNo Hac Vice)                                   Email:joseph.iannojr@fpl.com
   DAMS & WHITLOCK,P.C.                            FLORIDA POWER &LIGHT COMPANY
   21 Battery Park Avenue Suite 206                700 University Boulevard
   Asheville, NC 28801                             Juno Beach, FL 33408
   Tel:(828)622-0044                               Tel:(561)304-6742
   gadavis@enviroattorney.com                      Attorneysfor Defendant
  jWhitlock@enviroattorney.com
   Attorneysfor Plaintiffs



                                                    2
   119027181.2
